Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
3.	This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 10/13/2022.
4.	Claims 1-24 are still pending.
Response to Arguments
5.	Rejection Under Double Patenting:
Applicant’s submission of a Terminal Disclaimer, filed on 10/13/2022, was Disapproved for the following reasons: 

    PNG
    media_image1.png
    256
    704
    media_image1.png
    Greyscale

Again, for these reasons, the Nonstatutory Double Patenting Rejection still stands.
Terminal Disclaimer
6.	The terminal disclaimer filed on 10/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,054,538 has been reviewed and is NOT accepted (See previous paragraph for reasons for disapproval).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,054,538 (Application No. 16/752809) respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims cover the same subject matter. 
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application 17/338105 (Claim 1)
US Patent 11,054,538 (Claim 1)
A mobile platform for assessing the condition of a portion of a pavement surface, the mobile platform comprising:
A method for assessing the condition of a portion of a pavement surface using a mobile platform, the method comprising:
a) an emitter associated with the mobile platform and configured to generate electromagnetic waves directed at a first portion of the pavement surface; 
a) generating electromagnetic waves from an emitter associated with the mobile platform and directed at a first portion of the pavement surface;
b) a condition sensor associated with the mobile platform and configured to receive electromagnetic radiation from the first portion of the pavement surface and convert the electromagnetic radiation to a first electronic signal representative of a current condition of the first portion of the pavement surface;
b) generating a first electronic signal from a condition sensor associated with the mobile platform and configured to receive electromagnetic radiation from the first portion of the pavement surface, the first electronic signal being representative of a current condition of the first portion of the pavement surface;
c) a transmitter configured to transmit the first electronic signal to a computing platform; and,
c) transmitting the first electronic signal to a computing platform; 
d) a computing platform operable to receive the first electronic signal, process it to create a current pavement condition data point, and create a record of the current pavement condition data point.
d) using the computing platform to process the first electronic signal to create a current pavement condition data point; and,

e) creating a record of the current pavement condition data point.


Both sets of claims’ features of the instant application (claim 2-9) and the US Patent (claims 2-9) can be compared by using the table shown above.
Instant Application 17/338105 (Claim 10)
US Patent 11,054,538 (Claim 10)
A mobile platform for assessing the condition of a portion of a pavement surface, the mobile platform comprising: 
A method for assessing the condition of a portion of a pavement surface using a mobile platform, the method comprising: 
a) an emitter associated with the mobile platform and configured to generate electromagnetic waves directed at a first portion of the pavement surface; 
a) generating electromagnetic waves from an emitter associated with the mobile platform and directed at a first portion of the pavement surface;
b) a condition sensor associated with the mobile platform and configured to receive electromagnetic radiation from the first portion of the pavement surface and convert the electromagnetic radiation to a first electronic signal representative of a current condition of the first portion of the pavement surface;
b) generating a first electronic signal from a condition sensor associated with the mobile platform and configured to receive electromagnetic radiation from the first portion of the pavement surface, the first electronic signal being representative of a current condition of the first portion of the pavement surface;
c) a location sensor associated with the mobile platform and configured to generate a second electronic signal comprising location data corresponding to the first portion of the pavement surface;
c) generating a second electronic signal from a location sensor associated with the mobile platform, the second electronic signal comprising location data corresponding to the first portion of the pavement surface;
d) a transmitter configured to transmit the first electronic signal and the second electronic signal to a computing platform;
d) transmitting the first electronic signal and the second electronic signal to a computing platform; 
e) a computing platform configured to:
e) using the computing platform to:
i) associate the location data with the first electronic signal to create a current pavement condition data point;
i) associate the location data with the first electronic signal to create a current pavement condition data point;
ii) compare the first electronic signal against a reference representative of a target condition of the first portion of the pavement surface;
ii) compare the first electronic signal against a reference representative of a target condition of the first portion of the pavement surface;
iii) determine if there is a condition variance between the current condition of the first portion of the pavement surface and the target condition of the first portion of the pavement surface;
iii) determine if there is a condition variance between the current condition of the first portion of the pavement surface and the target condition of the first portion of the pavement surface;
iv) if there is a condition variance, determine whether the condition variance exceeds a predetermined threshold; and,
iv) if there is a condition variance, determine whether the condition variance exceeds a predetermined threshold; and,
v) if the condition variance exceeds a predetermined threshold, generate condition control signals based on the condition variance and transmit the condition control signals to a pavement surface modification system;
v) if the condition variance exceeds a predetermined threshold, generate condition control signals based on the condition variance and transmit the condition control signals to a pavement surface modification system;
the pavement surface modification system being configured to process the condition control signals to effect a change of the condition variance.
the condition control signals being operable to modify operation of the pavement surface modification system to effect a change of the condition variance.


Both sets of claims’ features of the instant application (claim 11-24) and the US Patent (claims 11-24) can be compared by using the table shown above.
This is a double patenting rejection since the conflicting claims have been patented.

Allowable Subject Matter
REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance (Should the Double Patenting Rejection be overcome):
9.	Please see the Office Action filed on 06/13/2022 for Reasons for Allowance regarding claims 1 and 10.
10.	Claims 2-9 are also allowed as they further limit allowed claim 1.
11.	Claims 11-24 are also allowed as they further limit allowed claim 10.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutter et al. US 2020/0123718 - A holder (1) for fixing a cylindrical spray can (2) is disclosed. The holder (1) comprises a holding unit (3) for fixing the spray can (2) with a first mechanical interface (4) for connecting a GNSS receiver (5) or a prism to the holding unit (3).
Marchese et al. US 2022/0196869 - The apparatus has a coherent light generating assembly (23) to generate a coherent light beam.
Duncan US 2015/0290673 - The apparatus comprises a rigid main portion (2) is positioned in a vertical position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858